Citation Nr: 1817748	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-29 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to a higher initial rating for right ankle tendonitis, currently evaluated as 20 percent disabling. 

2. Entitlement to a higher initial rating for left ankle tendonitis, currently evaluated as 10 percent disabling. 

3. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Victoria A. Narducci, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from November 1987 to December 1994.

This matter before the Board of Veterans' Appeals (Board) is on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota (Agency of Original Jurisdiction (AOJ)).

The Veteran testified at a Board hearing before the undersigned in January 2018. A transcript of the proceeding is of record. 

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action, on his part, is required.


REMAND

Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the issues on appeal, in order to afford the Veteran every possible consideration. 

During the January 2018 hearing, the Veteran testified that he is currently receiving disability income from the Social Security Administration (SSA). The claims file does not appear to contain any SSA records, and does not indicate that VA has attempted to obtain relevant SSA records. Upon remand, any available SSA records should be obtained.

The Veteran contends that he is entitled to higher initial ratings for his left ankle tendonitis and his right ankle tendonitis. See April 2014 Notice of Disagreement. He exclaimed during the January 2018 hearing that his ankle conditions have gotten worse since his last VA examination, which occurred in June 2015. See January 2018 Hearing Transcript. He testified that he wears ankle braces every day for the tendonitis, and has limitation of motion. Id. The Veteran further remarked that his ankle disabilities affect his quality of life, as he has trouble walking and cannot participate in activities with his family. Id. To determine the severity of the Veteran's left and right ankle tendonitis, the Board will remand for a VA examination. 

Also at the January 2018 hearing, the issue of TDIU was raised. See January 2018 Hearing Transcript. The adjudication of the issues of higher initial ratings for left ankle tendonitis and right ankle tendonitis could significantly change the adjudication of TDIU. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue). Consideration of the issue of a TDIU, therefore, will be deferred until the intertwined issues are resolved. See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together). The Board will therefore revisit this issue after the disposition of the Veteran's claims noted above.

Accordingly, the case is REMANDED for the following action:

1. Request from SSA copies of documents, including medical records and any decisions, issued in connection with the Veteran's claim for benefits. All attempts to obtain records should be documented in the claims folder.

2. Thereafter, schedule the Veteran for a VA compensation examination to determine the nature and severity of his left ankle tendonitis and his right ankle tendonitis. The claims file must be made available to and be reviewed by the examiner.

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26 (2017), the examiner is asked to describe whether pain, weakness, or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares. If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees. If there is no pain and/or no limitation of function, such facts must be noted in the report. 

Also, in order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination must include range of motion testing in the following areas: 

 Active motion;
 Passive motion;
 Weight-bearing; and
 Non-weight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. The VA examiner should provide a complete rationale for any opinions provided.

3. Thereafter, readjudicate the claim, to include consideration of entitlement to TDIU. If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

